Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Niels Haun on 5/18/22.

The application has been amended as follows: 
	Claim 16 has been amended to read: “The method of claim 13 wherein the connection layer is rigidly connected with an aerostructure so that the step of inducing an electromagnetic field welds the laminate with the connection layer to fixedly connect the laminate with the aerostructure.”

Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for forming a composite wingbox, comprising the steps of: providing a plurality of spars; connecting a plurality of ribs with the plurality of spars; forming a composite skin, comprising:
a plurality of structural layers, each formed of carbon fiber reinforced thermoplastic laminae;
a plurality of insulating layers each formed of a plurality of spaced apart electrically insulating elements, wherein each insulating element has a length and a width and the length is substantially longer than the width, wherein the insulating layers are aligned with one another and are disposed between the structural layers, wherein the insulating layers are configured so that the insulating elements overlie the spars and ribs when the composite skin overlies the spars and ribs;
a weld layer formed of carbon fiber reinforced thermoplastic lamina;
positioning the composite skin over the ribs and spars so that the layers of the composite skin overlie the ribs and spars;
welding the composite skin to the ribs and spars, wherein the step of welding comprises the step of conveying an induction welding head over the composite laminate adjacent the ribs and spars so the induction welding head imposes an electromagnetic field through the composite laminate so that weld layer is heated above the melting temperature of the thermoplastic in the weld layer while the insulating layers impede heating of the structural layers above the melting temperature of the thermoplastic.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Huebner (US 4,957,577) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claim 1 or 10. Huebner does not teach or reasonably suggest teach a composite laminate having the structural layers, insulating elements, and welds as specified and arranged in claims 1 or 10.
Similarly, Marshall (US 2007/0298663) and Horsma (US 4177376) teach methods of making a wing box using spars and ribs to create a composite skin using thermoplastic materials. However the prior art does not teach a plurality of insulating layers each formed of a plurality of spaced apart electrically insulating elements, wherein each insulating element has a length and a width and the length is substantially longer than the width, wherein the insulating layers are aligned with one another and are disposed between the structural layers, wherein the insulating layers are configured so that the insulating elements overlie the spars and ribs when the composite skin overlies the spars and ribs or welding the composite skin to the ribs and spars, wherein the step of welding comprises the step of conveying an induction welding head over the composite laminate adjacent the ribs and spars so the induction welding head imposes an electromagnetic field through the composite laminate so that weld layer is heated above the melting temperature of the thermoplastic in the weld layer while the insulating layers impede heating of the structural layers above the melting temperature of the thermoplastic. This process would not be obvious if combined by other welding fields as the specific configuration of thermoplastic and insulating materials along with the welding technique has not been used before.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                         
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748